DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s remarks filed on April 26, 2021 have been reviewed and considered.  Claims 1-20 are pending and in which no amendments have been made.

Response to Arguments
Applicant's arguments filed on April 26, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: In regards to claims 1, 10, and 16, Newton is not analogous art.
Examiner’s Response:  The examiner disagrees.  In response to applicant's argument that Newton is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, note that both Chen (primary reference) and Newton are analogous in art since both disclose garments as related to baseball.  Further, please note that Newton specifically discloses in [0071] that “the base layer (100) may be configured an any suitable garment for physical activity….a lower or upper body outergarment, …..or other suitable garment.   Moreover, the base layer 100 may be configured as a garment suitable for a particular activity, including, but baseball, skiing, lacrosse, basketball, track and field, and the like”.  Also further note at the end of paragraph, [0072], Newton further discloses, “Because the garments 10 of the embodiments of the present invention may be capable of being assembled from one or more different materials, a variety of styles with a variety of desirable properties may be fabricated.”

Applicant’s Second Argument: The Office wrongly asserts that “Newton teaches... one or more high-friction elements configured to reduce angular momentum of a ball.” Office Action at 6. The Office also wrongly asserts that Newton teaches “the one or more high-friction elements configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements.” Office Action at 6. There is no support in Newton for the Office’s interpretation of Newton. Again, Newton is silent on the reason for including materials having “high coefficient of friction.” Accordingly, the rejection of claims 1, 10, & 16 should be withdrawn at least because Newton does not teach what the Office says it teaches.
Examiner’s Response:  The examiner disagrees.  Please note that the limitations of “configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Further, Newton discloses the same exact materials as applicant via a “high-friction elements”, “polyurethane” and  “silicone” disclosed as being able to perform these functional properties (see [0024] of applicant’s specification vs. Newton’s disclosure [0073]).  It is 

Applicant’s Third Argument:  The Office relies on impermissible hindsight to interpret Newton and to modify Chen.
Hindsight is forbidden in an obviousness rejection and “the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” (MPEP 2142) (emphasis added); see In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992) (“The combination of elements from non-analogous sources, in a manner that reconstructs the applicant's invention only with the benefit of hindsight, is insufficient to present a prima facie case of obviousness.”) Further, “[i]t is impermissible to use the claimed invention as an instruction manual or ‘template’ to piece together the teachings of the prior art so that the claimed invention is rendered obvious.” In re Fritch, 972 F.2d 1260, 1266 (Fed. Cir. 1992).
Yet the Office’s rejection of claim 1 does just that: It relies on the Applicant’s disclosure in an attempt to render the Applicant’s claims obvious. As explained above, Newton does not disclose a function of Newton’s alleged “high coefficient of friction” material. The Office attempts to impart a function to Newton’s material by improperly relying on Applicant’s own disclosure. Specifically, the Office asserts that “applicant discloses that high-friction elements are capable of performing this functional language” (citing Applicant’s specification at [0006], [0016]). Relianceon the Applicant’s own invention (instead of the prior art) to interpret Newton is improper hindsight. It is also improper and unsupported speculation as to the actual function and capabilities of Newton’s material.
In addition, the Office asserts that “it would have been obvious ... to provide the chest protector of Chen wherein one or more high-friction elements positioned on an anterior outer surface of the flexible panel, the one or more high-friction elements configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements as taught by Newton so that grip resistance can be produced on performance apparel for athletic sports.” Office Action at 6. None of what the Office alleges is disclosed in either Chen or Newton. Rather, the only disclosure of high-friction elements for the purpose of reducing angular momentum of a ball is in Applicant’s own disclosure. The rejection is the very essence of improper reliance on hindsight.
Examiner’s Response:  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Clearly, Newton discloses in [0073] of a relatively high coefficient of friction material (e.g. polyurethane and printed silicon) applied to the garment as materials used for 200 as related to 212 in [0105]. As mentioned above, it is inherent that any “relatively high coefficient of friction material” as disclosed and taught by Newtown [0073] would naturally provide “grip assistance” (please see that a definition of “grip” (means, “take and keep a firm hold of, grasp tightly”).  It is common in the apparel arts to use a “relatively high coefficient of friction material” for gripping qualities such as to provide slip resistance in terms of providing a higher traction of material against another object, thing or area of not the same traction quality.  Additionally, Newton discloses that providing one or more high-friction elements provides a desired stretch and modulus to the garment, [0073].  Please note that Newton teaches of providing printed silicon on a garment on its own accord as related to Chen as an upper body garment used in baseball for the chest of the wearer. 
The prior art of Newton structurally disclose the same materials.  
Again, note that the limitations of “configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  The examiner recommends the applicant claim/provide structural differences to the claims over the prior art, not functional.

Applicant’s Fourth Argument: The alleged motivation to modify Chen with Newton is unclear and insufficient.
Even if an Examiner finds every element of a claim in prior art (in this case, the Examiner has not), this alone remains insufficient to establish obviousness of the claim. As the Supreme Court explained in KSR Int’l Co. v. Teleflex, Inc., “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” 550 U.S. 398, 418 (2007). The Examiner must demonstrate that “there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.” Id. at 418 (emphasis added).
Rejections based on obviousness “cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); see MPEP 2142 (“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.”) (emphasis added).
Examiner’s Response:  The examiner disagrees.  Newton discloses in [0073] of a relatively high coefficient of friction material (e.g. polyurethane and printed silicon) applied to the garment as materials used for 200 as related to 212 in [0105]. As mentioned above, it is inherent that any “relatively high coefficient of friction material” as disclosed and taught by Newtown [0073] would naturally provide “grip assistance” (please see that a definition of “grip” (means, “take and keep a firm hold of, grasp tightly”).  It is common in the apparel arts to use a “relatively high coefficient of friction material” for gripping qualities such as to provide slip resistance in terms of providing a higher traction of material against another object, thing or area of not the same traction quality.  Additionally, Newton discloses that providing one or more high-friction elements provides a desired stretch and modulus to the garment, [0073].  Please note that Newton teaches of providing printed silicon on a garment on its own accord as related to Chen as an upper body garment used in baseball for the chest of the wearer. 

Applicant’s Fifth Argument: With specific regard to claim 5, the Office asserts that Newton discloses dots of tacky material by citing Newton’s paragraphs [0073] and [0105], However, neither of those paragraphs discloses “dots” of tacky material, and the Office Action does not explain how they would. The rejection of claim 5 should be withdrawn for at least these additional reasons.
Examiner’s Response:  The examiner disagrees.  Please note that in claim 1, which claim 5 depends from, that Newton has already been cited by the examiner to disclose one or more high-friction elements via (212, [0073], [0105]).  Specifically in [0073], Newton discloses that silicon may be printed onto the base layer (100)-note silicon is a ”tacky material” and in [0105] that one or more of the flexible elements 212 are in addition to, or in place of, the flexible layer 200 and that the flexible elements 212 may be circular (i.e. “dots) and that the plurality of flexible elements 212 may form a concentric circular pattern 214.

Applicant’s Sixth Argument: With specific regard to claims 8, 14, and 20, the Office asserts that it would have been obvious to modify Chen/Newton with U.S. Patent Application Publication 2011/0083246 (“Vitarana”) “to provide a power zone that has controlled stretch and designed thermal properties.” Office Action at 12, 15. Respectfully, what does a “power zone” have to do with a baseball chest protector (Chen)? Vitarana is not analogous art to Applicant’s claimed invention, and the alleged motivation does not make sense. The rejections of claims 8, 14, and 20 should be withdrawn.
Examiner’s Response:  The examiner disagrees.  Please note that Vitarana, while also disclosing an upper body garment to that of Chen and Newton, is used only to modify the “one or more dots” of the one or more high-friction elements that has already been taught via the combination of Chen in view of Newton.  Upon reading the disclosure of Vitarana and as cited in the previous Office Action, Vitarana provides “power zones” e.g. areas where the elastomeric coating has been applied to the garment in groups of circular orientation (dots, as also disclosed), see [0040]-[0041].

Applicant’s Seventh Argument:  With specific regard to claim 15, the Office relies on Newton’s Figure 23B to assert that Newton discloses “a pattern of high-friction elements, the pattern comprising two elongated upper pattern portions extending from a lower pattern portion.” However, the patterns in Figure 23B are not connected, so they cannot reasonably be deemed to be a lower pattern with two elongated upper pattern portions extending therefrom. The rejection of claim 15 should be withdrawn for at least this additional reason.
Examiner’s Response: The examiner disagrees.  Please note that applicant does not claim that a pattern of high-friction elements, wherein the pattern comprising two elongated upper pattern portions directly extending from a lower pattern portion.  Also, applicant does not have support for direct extension from each patterned size since there is a break between each pattern sequence (see white spaced lines) in between each 110 in Figures 1-2 of Applicant’s disclosure. Newton does claim this feature wherein the one or more high-friction elements (Newton, [0073] & [105], see Figures 2-3 & 23B) comprises a pattern of high-friction elements (see Figure 23B), the pattern comprising two elongated upper pattern portions (note two shoulder patterns) extending from (via 100) a lower pattern portion (via 212), see Figure 23B.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 4,847,913) in view of Newton et al. (US PG Pub 2012/0174282) (hereinafter “Newton”).
	   Regarding Claim 1, Chen discloses of chest protector (10) comprising:
	a flexible panel configured to generally conform to a user’s chest and abdominal regions (via 11-12);
	one or more retention elements (via 30) connected to the flexible panel and positioned to hold the chest protector on the user, (Figures 1-2, Col. 2, lines 38-68, Col. 3, lines 1-59, Col. 4, lines 1-5).
	Chen however does not disclose wherein one or more high-friction elements positioned on an anterior outer surface of the flexible panel, the one or more high-friction elements configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements.
	Newton teaches wherein one or more high-friction elements (212, [0073] , [0105]) positioned on an anterior outer surface of a flexible panel (100), the one or more high-friction elements configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements, (see Figures 2-3 & 23B, [0010], [0073], [0105]).  Please note that applicant discloses that high-friction elements are capable of performing this functional language, see applicant’s specification [0006], [0016].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chest protector of Chen wherein one or more high-friction elements positioned on an anterior outer surface of the flexible panel, the one or more high-friction elements configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements as taught by Newton so that grip resistance can be produced on performance apparel for athletic sports, (Abstract, [0010], [0073]).
	Regarding Claims 2-6, the device of Chen as modified by Newton discloses the invention as claimed above.  Further Chen/Newtown disclose:
	(claim 2, Chen), wherein the flexible panel comprises a plurality of padded sections (Chen, via 1, 11-12, & 13), (Col. 2, lines 42-53);  
	(claim 3, as modified via Chen/Newton), wherein the one or more high-friction elements (Newton, [0073] & [105], see Figures 2-3 & 23B) comprise a plurality of high-friction elements distributed among two or more of the plurality of padded sections (Chen, via 1, 11-12, & 13), (via Figures 1-2, [0073]);  
	(claim 4, as modified via Chen/Newton), wherein the one or more high-friction elements (Newton, [0073] & [105], see Figures 2-3 & 23B) are positioned to coextend with one or more of the plurality of padded sections (Chen, via 1, 11-12, & 13) positioned to cover a user’s abdominal region (see Newton e.g. 212 in Figure 23B &Figures 1-2, [0073] and Chen Figures 1-2);  
	(claim 5, Newton), wherein the one or more high-friction elements comprise a plurality of dots of tacky material ([0073], [105]);  
	(claim 6, Newton), wherein the tacky material comprises silicone [0073].  

	Regarding Claim 10, Chen discloses of a chest protector (10) comprising:
	an anterior surface (layer of 1 (see Figure 3A) and see side of 10 as in Figure 1) positioned to face away from a user when the user dons the chest protector (see Figure 1);
	a posterior surface (layer of 12 (see Figure 3A) and note interior surface side of 10 not shown in Figure 1) positioned opposite the anterior surface;
	a cushion material (via 13) positioned between the anterior surface (1) and the posterior surface (12) (via 11-12); (Figures 1-2 & 3A, Col. 2, lines 38-68, Col. 3, lines 1-59, Col. 4, lines 1-5).
	Chen does not disclose one or more high-friction elements positioned on the anterior surface, the one or more high-friction elements coextending with at least part of an abdominal region of the chest protector.
	Newton teaches of one or more high-friction elements (212, [0073] , [0105]) positioned on the anterior surface, the one or more high-friction elements coextending with at least part of an abdominal region of the chest protector, (see Figures 2-3 & 23B, [0010], [0073], [0105]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chest protector of Chen wherein one or more high-friction elements positioned on the anterior surface, the one or more high-friction elements coextending with at least part of an abdominal region of the chest protector as taught by Newton so that grip resistance can be produced on performance apparel for athletic sports, (Abstract, [0010], [0073]).

	Regarding Claims 11-13 and 15, the device of Chen as modified by Newton discloses the invention as claimed above.  Further Chen/Newtown disclose:
	(claim 11, as modified via Chen/Newton), wherein the one or more high-friction elements (Newton, [0073] & [105], see Figures 2-3 & 23B) coextend with at least part of a chest or shoulder region of the chest protector (see Newton e.g. 212 or 214 in Figure 23B & Figures 1-2, [0073] and Chen Figures 1-2);
	(claim 12, Newton), wherein the one or more high-friction elements comprise a plurality of dots of tacky material ([0073], [105]);  
	(claim 13, Newton), wherein the tacky material comprises silicone [0073];
	(claim 15, Newton), wherein the one or more high-friction elements (Newton, [0073] & [105], see Figures 2-3 & 23B) comprises a pattern of high-friction elements (see Figure 23B), the pattern comprising two elongated upper pattern portions (note two shoulder patterns) extending from (via 100) a lower pattern portion (via 212), see Figure 23B.

	Regarding Claim 16, Chen discloses of a chest protector (10) comprising:
	an anterior surface (layer of 1 (see Figure 3A) and see side of 10 as in Figure 1) positioned to face away from a user when the user dons the chest protector (see Figure 1);
	a posterior surface (layer of 12 (see Figure 3A) and note interior surface side of 10 not shown in Figure 1) positioned opposite the anterior surface;
	a cushion material (via 13) positioned between the anterior surface (1) and the posterior surface (12) (via 11-12), (Figures 1-2 & 3A, Col. 2, lines 38-68, Col. 3, lines 1-59, Col. 4, lines 1-5).
	Chen does not disclose of a means for changing rotation of a ball upon impact of the ball against the anterior surface.
	Newton teaches of a means for changing rotation of a ball upon impact of the ball against the anterior surface via (212, [0073], [0105]-please note that applicant states in [0029] of their specification that one or more high-friction elements meets this definition of means plus function), (see Figures 2-3 & 23B, [0010], [0073], [0105] of Newton).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chest protector of Chen with a means for changing rotation of a ball upon impact of the ball against the anterior surface as taught by Newton so that grip resistance can be produced on performance apparel for athletic sports, (Abstract, [0010], [0073]).
	Regarding Claims 17-19, the device of Chen as modified by Newton discloses the invention as claimed above.  Further Chen/Newtown disclose:
	(claim 17, Newton), wherein the means for changing rotation of a ball (Newton, [0073] & [105], see Figures 2-3 & 23B) comprises a means for reducing or reversing a rotation rate of the ball (note dots of tacky material, [0073], [105], see Figures 2-3 & 23B);  
	(claim 18), wherein the means for changing rotation of a ball comprises a plurality of elements of tacky material positioned on the anterior surface (via 212), (Newton, [0073] & [105], see Figures 2-3 & 23B);
	(claim 19, Newton), wherein the tacky material comprises silicone [0073].  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 4,847,913) in view of Newton (US PG Pub 2012/0174282) as applied in claim 5 above, and further in view of Patterson (USPN 7,346,935).
	Regarding Claim 7, the device of Chen as modified by Newton discloses the invention as claimed above.  However the device does not disclose wherein the plurality of dots comprises dots having overall widths between 2.3 millimeters and 4.5 millimeters.
	Patterson teaches of high friction of material (via 37) being adhered to dots on clothing wherein the plurality of dots comprises dots having overall widths between 2.3 millimeters and 4.5 millimeters, (Col. 3, lines 13-66).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen as modified by Newton wherein the plurality of dots comprises dots having overall widths between 2.3 millimeters and 4.5 millimeters as taught by Patterson so that bulk is not added to the apparel garment while adding slip resistance.

Claims 8-9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 4,847,913) in view of Newton (US PG Pub 2012/0174282) as applied to claims 5 and 10 above (respectively), and further in view of Vitarana (US PG Pub 2011/0083246).
	Regarding Claims 8-9, the device of Chen as modified by Newton discloses the invention as claimed above.  However the device does not disclose wherein one or more dots positioned closer to a first end of the chest protector have first overall widths, and one or more dots positioned closer to a second end of the chest protector opposite the first end of the chest protector have second overall widths that are greater than the first overall widths and wherein the second end of the chest protector is positioned below the first end of the chest protector when the chest protector is worn by a user.
	Vitarana teaches of an upper torso garment (201) wherein one or more dots (via 201/302) positioned closer to a first end of a chest protector have first overall widths (see Figure 3 & diagram below), and one or more dots (via 201/302) positioned closer to a second end of the chest protector opposite the first end of the chest protector have second overall widths (see Figure 3 & diagram below) that are greater than the first overall widths (see Figure 3) and wherein the second end of the chest protector is positioned below the first end of the chest protector when the chest protector is worn by a user (see Figure 3), (Figures 2-3, [0040]-[0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen as modified by Newton wherein one or more dots positioned closer to a first end of the chest protector have first overall widths, and one or more dots positioned closer to a second end of the chest protector opposite the first end of the chest protector have second overall widths that are greater than the first overall widths and wherein the second end of the chest protector is positioned below the first end of the chest protector when the chest protector is worn by a user as taught by Vitarana in order to provide a power zone that has controlled stretch and designed thermal properties, ([0003], [0040]-[0041]).

    PNG
    media_image1.png
    8
    24
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    795
    750
    media_image2.png
    Greyscale

	Regarding Claim 14, the device of Chen as modified by Newton discloses the invention as claimed above.  Further the device of Chen/Newton as modified discloses wherein the one or more high-friction elements (Newton, [0073] & [105], see Figures 2-3 & 23B) comprise a plurality of high-friction elements (Newton, see Figures 2-3 & 23B, [0073], [105]).
	However the device does not disclose wherein, when a user dons the chest protector, one or more of the high-friction elements positioned closer to a lower end of the chest protector than an upper end of the chest protector are larger than one or more of the high-friction elements positioned closer to the upper end than the lower end.
	Vitrana teaches of an upper torso garment (201) wherein one or more of the high-friction elements (via 201/302) positioned closer to a lower end of the chest protector than an upper end of the chest protector are larger (see lower, middle portion with larger dots, see Figure 3 & diagram above) than one or more of the high-friction elements positioned closer to the upper end than the lower end (see a higher, upper portion with smaller dots, see Figure 3 & diagram above), (Figures 2-3, [0040]-[0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen as modified by Newton wherein, when a user dons the chest protector, one or more of the high-friction elements positioned closer to a lower end of the chest protector than an upper end of the chest protector are larger than one or more of the high-friction elements positioned closer to the upper end than the lower end as taught by Vitarana in order to provide a power zone that has controlled stretch and designed thermal properties, ([0003], [0040]-[0041]).

	Regarding Claim 20, the device of Chen as modified by Newton discloses the invention as claimed above.  However the device does not disclose wherein the means for changing rotation of a ball comprises a first plurality of dots of tacky material positioned closer to a lower portion of the chest protector than to an upper portion of the chest protector, and a second plurality of dots of tacky material positioned closer to the upper portion than to the lower portion, wherein the first plurality of dots includes dots that are larger than dots in the second plurality of dots.
	Vitrana teaches of an upper torso garment (201) wherein the means for changing rotation of a ball comprises a first plurality dots of tacky material (via 201/302) positioned closer to a lower portion of the chest protector (see lower, middle portion with larger dots, see Figure 3 & diagram above) than to an upper portion of the chest protector, and a second plurality of dots of tacky material positioned closer to the upper portion than to the lower portion (see a higher, upper portion with smaller dots, see Figure 3 & diagram above), wherein the first plurality of dots includes dots that are larger (see lower, middle portion with larger dots, see Figure 3 & diagram above) than dots in the second plurality of dots (see a higher, upper portion with smaller dots, see Figure 3 & diagram above), (Figures 2-3, [0040]-[0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen as modified by Newton wherein the means for changing rotation of a ball comprises a first plurality of dots of tacky material positioned closer to a lower portion of the chest protector than to an upper portion of the chest protector, and a second plurality of dots of tacky material positioned closer to the upper portion than to the lower portion, wherein the first plurality of dots includes dots that are larger than dots in the second plurality of dots as taught by Vitarana in order to provide a power zone that has controlled stretch and designed thermal properties, ([0003], [0040]-[0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732